DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 24 July 2020.  Claims 1-20 are pending and have been examined. 

Examiner’s Note

The claim recites the combination of additional elements of receiving, a network wireless device that matches a parcel delivery route and route of potential participants to assign the crowdsourced delivery to then assign the task of delivery to one or more people utilizing generated access keys to securely store the package sent out the assigned participants.  The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a specific manner of tracking and assigning the routes of participants using a wireless monitored system in order to ensure delivery provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
		
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann et al. (U.S. Patent Publication 2014/0258167 A1) (hereafter Rohmann) in view of Robinson et al. (U.S. Patent Publication 2015/0106292 A1) (hereafter Robinson).

	Referring to Claim 1, Rohmann teaches a system for implementing and controlling crowdsourced delivery of a parcel, comprising:

a network interface configured to communicate wirelessly and to receive, from a user, a delivery request for the parcel, the delivery request indicating at least a pickup location and a delivery destination (see; par. [0034] of Rohmann teaches a wireless communication device used to par. [0007] a delivery request for mailpiece including a pickup and delivery location).

one or more processors and a memory communicably coupled to the one or more processors and storing: (see; par. [0033] of Rohmann teaches one or more computer with media (i.e. memory)).

a matching module including instructions that when executed by the one or more processors cause the one or more processors to determine a delivery route for the parcel and select a plurality of participants to execute delivery of the parcel (see; par. [0145] of Rohmann teaches the determining of a delivery route for the mailpiece (i.e. parcel) and select a participant based on their normal route and agreement to pick up the delivery).

the delivery route including at least one transfer of the parcel between a first participant and a second participant of the plurality of participants (see; par. [0144] of Rohmann teaches the delivery route includes a point that is after a partial segment where a second participants will then pick up the mailpiece). 

an access module including instructions that when executed by the one or more processors cause the one or more processors to generate access keys including at least a first access key that enables access to the secure storage locker and a second access key that enables access to a secure compartment in the secure storage locker (see; par. [0039] of Rohmann teaches the generating of a key that is sent by the server for a participant to access a depot (i.e. secure) to be used by multiple people who have been sent the key, including par. [0144] the delivery route includes a point that is after a partial segment where a second participants will then pick up the mailpiece).

a participant management module including instructions that when executed by the one or more processors cause the one or more processors to distribute delivery tasks, based on the delivery route, to the plurality of participants (see; par. [0008] of Rohmann teaches the assigning to a first participant to deliver a task taking into account the route, and par. [0011] assigning a second participant based on a potential second segment). 

transmit the access keys to the second participant (see; par. [0039] of Rohmann teaches generating a key that is sent from a server to multiple participants who need access to the mailpiece at a handoff location).

monitor completion of the delivery tasks by the plurality of participants (see; par. [0151] of Rohmann teaches the monitoring of a delivery including position and route of multiple participants).

wherein completion of the delivery tasks results in delivery of the parcel to the delivery destination (see; par. [0151] of Rohmann teaches the monitoring of a delivery including position and route, par. [0150] all the way to the mailpiece destination).

Rohmann does not explicitly disclose the following limitation, however,

Robinson teaches with at least the first participant operating a vehicle having a secure storage locker that includes at least one secure compartment to hold the parcel (see; par. [0014] of Robinson teaches a mobile platform that includes a vehicle with lockers and or banks)).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. Additionally, Robinson teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann fails to disclose with at least the first participant operating a vehicle having a secure storage locker that includes at least one secure compartment to hold the parcel.

Robinson discloses with at least the first participant operating a vehicle having a secure storage locker that includes at least one secure compartment to hold the parcel.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann the with at least the first participant operating a vehicle having a secure storage locker that includes at least one secure compartment to hold the parcel as taught by Robinson since the claimed invention is merely a combination of old elements, and in 


	Referring to Claim 2, see discussion of claim 1 above, while Rohmann in view of Robinson teaches the system above, Rohmann further discloses a system having the limitations of:

at least one of the plurality of participants functions in a stationary capacity and completes its delivery task by holding the parcel at a stationary location until it is picked up by a different participant of the plurality of participants (see; par. [0039] of Rohmann teaches a depot (i.e. stationary) for holding for second participant after a first person has dropped the mailpiece off at the depot).


	Referring to Claim 3, see discussion of claim 1 above, while Rohmann in view of Robinson teaches the system above, Rohmann further discloses a system having the limitations of:

the at least one transfer has a set transfer location determined by the matching module, and the matching module further includes instructions to, after execution of the delivery has been initiated, dynamically change at least one of: the set transfer location, and one or more of the participants executing the transfer (see; par. [0142] of Rohmann teaches the mailpiece that is stored at a depot is waiting for a second participant and will iteratively change to a different second participant until one is found to make the delivery).


	Referring to Claim 4, see discussion of claim 1 above, while Rohmann in view of Robinson teaches the system above, Rohmann further discloses a system having the limitations of:

the parcel is delivered inside a secure container and the access module further includes instructions to generate at least a third access key that enables access to the secure container (see; par. [0039] of Rohmann teaches the generating of multiple keys sent over a network for each depot handoff destination).


	Referring to Claim 5, see discussion of claim 1 above, while Rohmann in view of Robinson teaches the system above, Rohmann does not explicitly disclose a system having the limitations of, however,

Robinson teaches the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features (see; par. [0064] of Robinson teaches a delivery parameter indicates a weight and size in order to meet the weight and size restrictions associated with the storage locker, where a storage locker includes par. [0014] a mobile platform that includes a vehicle with lockers and or banks)).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. Additionally, Robinson teaches facilitating the delivery of a parcel 

Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann fails to disclose the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features.

Robinson discloses the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features as taught by Robinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann and Robinson teach the collecting and analysis of data 

Referring to Claim 10, see discussion of claim 1 above, while Rohmann in view of Robinson teaches the system above, Rohmann further discloses a system having the limitations of:

the participant management module further includes instructions to provide a compensation to each of the plurality of participants upon respective completion of their delivery tasks (see; par. [0027] of Rohmann teaches that for participants a payment will be based on the delivery of mailpiece for a designated route or partial segment thereof).


	Referring to Claim 11, Rohmann in view of Robinson teaches a method for implementing and controlling crowdsourced delivery of parcels.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions.

selecting a plurality of participants to execute delivery of the parcel (see; par. [0007] of Rohmann teaches the transmitting of a request to participant to deliver mailpieces).

transmitting the access keys to the second participant (see; par. [0039] of Rohmann teaches transmitting a key via a network to a second participant to pick up a mailpiece from a depot).

monitoring completion of the delivery tasks by the plurality of participants (see; par. [0146] of Rohmann teaches the monitoring and determination provided by the participant of the success of carrying the mailpiece to the destination).


	Referring to Claim 12, see discussion of claim 11 above, while Rohmann in view of Robinson teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 11 above, while Rohmann in view of Robinson teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 11 above, while Rohmann in view of Robinson teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 11 above, while Rohmann in view of Robinson teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 11 above, while Rohmann in view of Robinson teaches the method above Claim 20 recites the same or similar limitations as those .


Claims 6-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann et al. (U.S. Patent Publication 2014/0258167 A1) (hereafter Rohmann) in view of Robinson et al. (U.S. Patent Publication 2015/0106292 A1) (hereafter Robinson) in further view of Nguyen (U.S. Patent Publication 2018/0174449 A1).

	Referring to Claim 6, see discussion of claim 1 above, while Rohmann in view of Robinson teaches the system above, Rohmann further discloses a system having the limitations of:

the matching module further includes instructions to determine the plurality of participants by (see; par. [0010]-[0011] of Rohmann teaches knowing the current routes of participants (i.e. locally known movement of participants) which is used to select possible participants).

obtaining, for each available participant in the subset of available participants, travel information indicating at least a predicted route (see; par. [0009]-[0011] of  Rohmann teaches gathering a list of possible participants that have daily travel routes (i.e. profile) that match a planned route).

generating one or more potential delivery routes based at least in part on the travel information and profile information, each potential delivery route utilizing a combination of available participants from the subset of available participants, (see; par. [0016] of Rohmann teaches generating routes including partial routes for multiple participants that accept the tasks for the different partial routes).

selecting the delivery route and the plurality of participants that meet a predefined delivery criteria (see; par. [0017] and par. [0045] of Rohmann teaches a participant accepting a delivery with a time dependency for a delivery including taking into account route distance (i.e. predefined delivery criteria)).

Rohmann does not explicitly disclose the following limitiations, however,

Robinson teaches identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request, (see; par. [0064] of Robinson teaches a delivery parameter indicates a weight and size in order to meet the weight and size restrictions associated with the storage locker, where a storage locker includes par. [0014] a mobile platform that includes a vehicle with lockers and or banks)).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. Additionally, Robinson teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann fails to disclose identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of 

Robinson discloses identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request as taught by Robinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann and Robinson teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.

Rohmann in view of Robinson does not explicitly disclose the following limitation, however,

Nguyen teaches profile information indicating at least a consistency rating (see; par. [0332] of Nguyen teaches a recording of a user’s adherence to a specific route, and includes par. [0178] adherence of parcel delivery trucks).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Robinson teaches facilitating the delivery of a 

Rohmann and Robinson discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann and Robinson fails to disclose profile information indicating at least a consistency rating.

Nguyen discloses profile information indicating at least a consistency rating.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann and Robinson profile information indicating at least a consistency rating as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Robinson, and Nguyen teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


Referring to Claim 7, see discussion of claim 6 above, while Rohmann in view of Robinson in further view of Nguyen teaches the system above, Rohmann further discloses a system having the limitations of:

the delivery request defines the predefined delivery criteria as including one or more of: preferred delivery time, preferred predictability level, and preferred route (see; par. [0122] of Rohmann teaches the delivered by a required time).


	Referring to Claim 8, see discussion of claim 6 above, while Rohmann in view of Robinson in further view of Nguyen teaches the system above, Rohmann further discloses a system having the limitations of:

monitor one or more travel patterns for each of the plurality of participants (see; par. [0158] of Rohmann teaches the monitoring of the position of the participant along a route).

Rohmann in view of Robinson does not explicitly disclose the following limitation, however,

Nguyen teaches update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel (see; par. [0332] of Nguyen teaches a recording of a user’s adherence to a specific route, and includes par. [0178] adherence of parcel delivery trucks).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Robinson teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann which 

Rohmann and Robinson discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann and Robinson fails to disclose update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel.

Nguyen discloses update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann and Robinson update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Robinson, and Nguyen teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


Referring to Claim 9, see discussion of claim 8 above, while Rohmann in view of Robinson in further view of Nguyen teaches the system above, Rohmann further discloses a system having the limitations of:

the participant management module further includes instructions to forego monitoring a given participant during a time period that the given participant blocks out (see; par. [0158] of Rohmann teaches the tracking of the route of a participant can be deactivated for a period of time).


	

	Referring to Claim 16, see discussion of claim 11 above, while Rohmann in view of Robinson teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 16 above, while Rohmann in view of Robinson in further view of Nguyen teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 16 above, while Rohmann in view of Robinson in further view of Nguyenteaches the method above Claim 18 recites the same or 

	Referring to Claim 19, see discussion of claim 18 above, while Rohmann in view of Robinson in further view of Nguyenteaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Cao (U.S. Patent Publication 2016/036664678 A1) discloses a systems and methods for on-demand transportation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623